DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/22/2021.
In the instant Amendment: Claims 1, 18 and 19 has been amended and claim 29 cancelled.  This Action is made FINAL.          
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Objection
The Examiner suggests the applicant to amend the independent claim 1 to clarify that the “storage unit” is part of the claimed apparatus. For example, the applicant may amend claim 1 to recite “An information processing apparatus comprising: a processor….; a memory storage coupled to the processor,” or the like. 
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 03/22/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Jhanji in view of Woolsey does not disclose “wherein the social, societal, or professional relationship is stored on a storage unit implemented by a non-transitory computer-readable medium configured to store the social, societal or professional relationship information, wherein the control unit obtains the social, societal, or professional relationship information from the storage unit, wherein the control unit individually determines the degree of detail for each of the second user and the third user on the basis of the social, societal, or professional relationship information obtained from the storage unit.” See Remarks at 13 (emphasis added). 
The examiner respectfully disagrees because these arguments are not persuasive. 
	The applicant has cancelled claim 29, and incorporated much of the limitations of claim 29 into the independent claims. Both Jhanji and Woolsey teach a smartphone device, with its processor and memory/storage unit, implements the software instructions that enables users to share activities, posting, user locations, etc. See Non-final office action dated 12/22/2020 at 21-22. In fact, Woolsey explicitly teaches “A system, comprising: one or more processors; …and a memory storing computer-readable instructions which, when executed by the one or more processors, perform a method for real-time sharing of location information during a phone call between a local party and a remote party to facilitate a meet-up…” See Woolsey claim 11 (emphasis added). As a result, Woolsey teaches a computer processor that retrieves information (e.g., software instruction and/or user relationship/location information) stored on a memory, and processes such information and enables the user-location sharing application. Thus, Jhanji in view of Woolsey teaches “wherein the social, societal, or professional relationship is stored on a storage unit implemented by a non-transitory computer-readable medium configured to store the social, societal or professional relationship information, wherein the control unit obtains the social, societal, or professional relationship information from the storage unit” of amended claim 1. 
	The applicant further contends that Woolsey fails to teach “wherein the control unit individually determines the degree of detail for each of the second user and the third user on the basis of the social, societal, or professional relationship information obtained from the storage unit.”  See Remarks at 14-15 (emphasis added). 
In contrast to Applicant’s assertions, Woolsey discloses: 
A given location sharing experience can be initiated from within a calling application (e.g., voice and video calling). The location sharing can typically go in both directions (as shown in FIG. 3 and described in the accompanying text). The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835); providing dynamically updated directions and estimates for meet-up times based on current conditions and context (840); providing notifications when a meet-up is getting close and/or when a party to the meet-up is running late (845); enabling a location sharing experience to be persisted after the call ends (850); and providing and supporting other features and functionalities (855). 

In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties’ locations. In step 3030, directions for travel between the local and remotes parties may be generated and displayed, typically using the map along with graphics, text, and the like. In step 3035, the location sharing component can interact with a digital assistant, in some implementations, in order to facilitate and/or enhance the location sharing experiences for one or more of the parties.

See Woolsey FIG. 3 and ¶¶ [0033], [0058] (emphasis added). 

The electronic device, using its processors and memory, implements the location sharing application. User’s smartphones (with its “control unit,” or processor) implements the location sharing application and can dynamically determine and update maps, directions, notifications and meet-up time estimates among users of the application (i.e., a “social” or “societal” relationship). Accordingly, Woolsey teaches “wherein the control unit individually determines the degree of detail for each of the second user and the third user on the basis of the social, societal, or professional relationship information obtained from the storage unit.”
 In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 18 and 19, which recite similar matter to claim 1, is also maintained.. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-9, 10-11, 13, 16-19, 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jhanji (“Jhanji,” US 2011/0040624, published Feb. 17, 2011) in view of Woolsey et al. (“Woolsey,” US 20160073223, filed Set. 10, 2014).
Regarding claim 1, Jhanji discloses an information processing apparatus, comprising: 
a processor that processes presentation information (Jhanji [0038]. [T]he present invention include computer program products, including computer readable media comprising instructions. These instructions enable one or more computers to perform the methods disclosed above.); 
an acquisition unit configured to acquire relationship information indicating 5a social, societal, or professional relationship between (a) a first user and a second user, and (b) the first user and a third user, wherein the first user, second user, and third user are different from each other, and the social, societal, or professional relationship between the first user and the second user is different from the social, societal, or professional relationship between the first user and the third user different from the first user (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another. Also note FIG. 2 with users Keiko, Jason, Jens, and Rika), [0102], [0104]. [A] service called ImaHima is created to allow users to register, update information about themselves (which include identity, profile, status) and postings (which include current/proposed activity, current/future location, and/or the relevant time period) and to set access privilege for other users, and to permit users to search in order to coordinate for activities, meetings, etc. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj”. In this example, the group is called “Friends' and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj') can be provided if desired.);  and
a control unit configured to change, a degree of detail of the presentation information to be presented to the second user and the third user on the basis of status information indicating a status of the first user (Jhanji FIGs 1-9, (note FIG. 2 with users Keiko, Jason, Jens, and Rika), [0078], [0102]. [A] service called ImaHima is created to allow users to register, update information about themselves (which include identity, profile, status) and postings [] and to set access privilege for other users. User selects current “location”, “activity”, “till when” from the customized options shown. In case the user selects “custom” or “custom by mate” or “custom by group”, he is taken to a screen where he can type the custom message and in case of “custom by mate” or “custom by group”, additionally select recipient mate(s)/group(s) from the drop-down box.), and
wherein the social, societal, or professional relationship is stored on a storage unit implemented by a non-transitory computer-readable medium configured to store the social, societal or professional relationship information (Jhanji [0102] , FIGS. 1-9 illustrate an exemplary implementation of the present invention for smartphones, i.e., cellular phones that are endowed with Internet capability for accessing web pages and web sites. In the example of FIGS. 1-9, a service called ImaHima is created to allow users to register, update information about themselves (which include identity, pro file, status) and postings (which include current/proposed activity, current/future location, and/or the relevant time period) and to set access privilege for other users, and to permit users to search in order to coordinate for activities, meetings, etc.), 
wherein the control unit obtains the social, societal, or professional relationship information from the storage unit (Jhanji [0104]. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj'. In this example, the group is called “Friends' and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj') can be provided if desired. As shown in this page view, the group may be edited and a facility is provided (e.g., “New') to allow the creation of new groups.), and 
wherein the acquisition unit and the control unit are each implemented by at least one processor (Jhanji [0038]. [T]he present invention include computer program products, including computer readable media comprising instructions. These instructions enable one or more computers to perform the methods disclosed above.).
Jhanji does not explicitly disclose: wherein the degree of detail is individually determined by the control unit for each of the second user and the third user on the basis of the social, societal, or professional relationship information; wherein the control unit individually determines the degree of detail for each of the second user and the third user on the basis of the social, societal, or professional relationship information obtained from the storage unit.
However, in an analogous art, Woolsey discloses wherein the degree of detail is individually determined by the control unit for each of the second user and the third user on the basis of the social, societal, or professional relationship information; wherein the control unit individually determines the degree of detail for each of the second user and the third user on the basis of the social, societal, or professional relationship information obtained from the storage unit (Woolsey FIGs 2-3 (note that in FIG. 3, user can share dynamic locational information with many other users), [0033],  [0057] – [0058]. The location sharing can typically go in both directions (as shown in FIG. 3 and described in the accompanying text). The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835); providing dynamically updated directions and estimates for meet-up times based on current conditions and context (840); providing notifications when a meet-up is getting close and/or when a party to the meet-up is running late (845). Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations. [Note that Woolsey claim 11 teaches the a processor implementing the method through storing and retrieving information from a memory].).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of Woolsey with teachings of Jhanji to include: wherein the degree of detail is individually determined by the control unit for each of the second user and the third user on the basis of the relationship information, to provide users with a means for sharing, notifying, and updating real-time location information with other users and to facilitate physical meet-up. (See Woolsey [0058]). 
Regarding claim 2, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the relationship is a social relationship (Jhanji FIGs 1-9, [0102], [0104]. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj”. In this example, the group is called “Friends” and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj”) can be provided if desired. [See also [0052]]).
Regarding claim 3, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the control unit is configured to change the degree of detail of the presentation information on the basis of the social, societal, or professional relationship and position information of the first user (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another), [0052], [0078]. User selects current “location”, “activity”, “till when” from the customized options shown (location and activity option choices may be ordered by frequency and recency, the last options of these two fields being “custom”, “custom by mate” and “custom by group”. In case the user selects “custom” or “custom by mate” or “custom by group”, he is taken to a screen where he can type the custom message and in case of “custom by mate” or “custom by group”, additionally select recipient mate(s)/group(s) from the drop-down box. The time duration choices may be any amount of time, for example, 1, 2, 4 or 12 hours).). 
Regarding claim 4, Jhanji and Woolsey disclose the information processing apparatus of claim 3. 
Woolsey further discloses wherein the control unit is configured to change the degree of detail of the presentation information on the basis of the social, societal, or professional relationship, the position information of the first user, and position Woolsey FIGs 2-3 (note that in FIG. 3, user can share dynamic locational information with many other users, which may also use a “social networking service” for location sharing, see also [0032]. ), [0057] – [0058]. Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations.).  
The motivation is the same as that of claim 1 above. 
Regarding claim 5, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the control unit is configured to change the degree of detail of the presentation information on the basis of the social, societal, or professional relationship and the status of the first user (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another), [0078], [0102]. [A] service called ImaHima is created to allow users to register, update information about themselves (which include identity, profile, status) and postings [] and to set access privilege for other users. User selects current “location”, “activity”, “till when” from the customized options shown. In case the user selects “custom” or “custom by mate” or “custom by group”, he is taken to a screen where he can type the custom message and in case of “custom by mate” or “custom by group”, additionally select recipient mate(s)/group(s) from the drop-down box.
Regarding claim 6, Jhanji and Woolsey disclose the information apparatus of claim 5. Woolsey further discloses: wherein the control unit is configured to change the degree of detail of the presentation information when the first user performs particular behavior as the status of the first user (Woolsey FIGs 2-3, 30, [0057] – [0058]. Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3015, the local sharing party may be enabled to select an expiration for the location sharing by interacting with various controls exposed by the UI. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations.).
The motivation is the same as that of claim 4 above. 
Regarding claim 7, Jhanji and Woolsey disclose the information processing apparatus of claim 5.
Woolsey further discloses wherein the control unit is configured to change the degree of detail of the presentation information when the first user is positioned in a particular place as the status of the first user (Woolsey FIGs.2-3, 8, [0033]. A given location sharing experience can be initiated from within a calling application (e.g., voice and video calling). The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835); providing dynamically updated directions and estimates for meet-up times based on current conditions and context (840); providing notifications when a meet-up is getting close and/or when a party to the meet-up is running late (845); enabling a location sharing experience to be persisted after the call ends (850); and providing and supporting other features and functionalities (855).).
The motivation is the same as that of claim 5 above. 
Regarding claim 8, Jhanji and Woolsey disclose the information processing apparatus of claim 5.
Woolsey further discloses wherein the control unit is configured to change the degree of detail of the presentation information when the first user performs particular operation as the status of the first 15user (Woolsey FIGs 2-3, 11, [0033], [0038]. The UI 1100 provides a number of sharing options 1105 that can be invoked by the user by touch. In this example, the user employs a touch 1115 to select the location sharing option 1120. The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835).).  
The motivation is the same as that of claim 5 above. 
Regarding claim 9, Jhanji and Woolsey disclose the information processing apparatus of claim 5.
Woolsey further discloses wherein the control unit is configured to change the degree of detail of the presentation 20information when the apparatus enters a particular state as the status of the first user (Woolsey FIGs 2-3, 30. [0057] – [0058]. Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3015, the local sharing party may be enabled to select an expiration for the location sharing by interacting with various controls exposed by the UI. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations. In step 3030, directions for travel between the local and remotes parties may be generated and displayed, typically using the map along with graphics, text, and the like.).
The motivation is the same as that of claim 5 above. 
Regarding claim 10, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses: wherein the control unit is configured to change the degree of detail of the presentation information when a particular time comes as the status of the first user (Jhanji [0062].In one embodiment, expired activity entries are either not displayed or clearly marked as such (e.g., “previous known status”) as soon as the current time exceeds the end time of the activity entry.). 
Regarding claim 11, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Woolsey further discloses wherein the control unit is configured to change and degree of detail of the presentation information by using the status of the second user(Woolsey FIGs 2-3, 30. [0057] – [0058]. Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3015, the local sharing party may be enabled to select an expiration for the location sharing by interacting with various controls exposed by the UI. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations. In step 3030, directions for travel between the local and remotes parties may be generated and displayed, typically using the map along with graphics, text, and the like.).
The motivation is the same as that of claim 5 above.  
Regarding claim 13, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the control unit is configured to generate information for displaying a screen that 10causes the first user to set the degree of detail of the presentation information based on the social, societal, or professional relationship (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another), [0102], [0104]. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj”. In this example, the group is called “Friends” and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj”) can be provided if desired.). 
Regarding claim 16, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the control unit is configured to present switching of behavior of the first user to the second user and the third user as the presentation information (Jhanji [0062]. In one embodiment, expired activity entries are either not displayed or clearly marked as such (e.g., “previous known status”) as soon as the current time exceeds the end time of the activity entry.) 
Regarding claim 17, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the control unit is configured to change the degree of detail of the presentation information to be presented to a group including the second user and a group including the third user on the basis of aSP362982W00 social, societal, or professional 61/62relationship between the first user and the group (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another), [0102], [0104]. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj”. In this example, the group is called “Friends” and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj”) can be provided if desired.). 
Regarding claim 18, claim 18 is directed to a computing method corresponding to the information processing apparatus of claim 1. Claim 18 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a computer program product corresponding to the information processing apparatus of claim 1. Claim 19 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 20, Jhanji and Woolsey disclose the apparatus of claim 1. Jhanji further discloses: 
wherein the acquisition unit is further configured to acquire relationship information indicating a social, societal, or professional relationship between the first user and a fourth user that is different from the first, second, and third users, wherein the social, societal, or professional relationship between the first user and the fourth user is different from the social, societal, or professional relationship between the first user and the second user and the relationship between the first user and the third user,
wherein the control unit is further configured to change a degree of detail of the presentation information to be presented to the fourth user on the basis of status information indicating a status of the first user (Jhanji FIGs 1-9 (note FIG. 1 with users Neeraj, Keiko, Rika, Fujiii, Jens who may have “friends/associates” or “Businessman/field technician” relationship with one another.), [0102], [0104]. [A] service called ImaHima is created to allow users to register, update information about themselves (which include identity, profile, status) and postings (which include current/proposed activity, current/future location, and/or the relevant time period) and to set access privilege for other users, and to permit users to search in order to coordinate for activities, meetings, etc. The page view for viewing group information and setting access privilege for members of the group (center) to control access by those members to the information of the user “Neeraj”. In this example, the group is called “Friends' and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj') can be provided if desired.). 
Woolsey FIGs 2-3 (note that in FIG. 3, user can share dynamic locational information with many other users),  [0057] – [0058]. Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations.).
The motivation is the same as that of claim 1 above.
Regarding claim 21, Jhanji and Woolsey disclose the apparatus of claim 20. Jhanji further discloses: wherein the degree of detail is different for each of the second user and the third user and the fourth user (Jhanji FIGs 1-9 (note FIG. 2 with users Keiko, Jason, Jens, and Rika), [0102], [0104]. In this example, the group is called “Friends' and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj') can be provided if desired.).
Regarding claim 22, Jhanji and Woolsey disclose the apparatus of claim 1. Jhanji further discloses, wherein the degree of detail is different for each of the second user and the third user (Jhanji FIGs 1-9 (note FIG. 2 with users Keiko, Jason, Jens, and Rika), [0102], [0104]. In this example, the group is called “Friends' and access privilege is binary (i.e., yes/no) although a finer degree of privacy control (e.g., down to control for individual items of user “Neeraj') can be provided if desired.).
Regarding claim 23, Jhanji and Woolsey disclose the apparatus of claim 20. Woolsey further discloses: 
wherein the acquisition unit is further configured to acquire relationship information indicating a relationship between the first user and fifth user, wherein the first user, second user, third user, fourth user, and fifth user are different from each other, and the relationship-8-Patent Application No. 15/554,815 Reply to Final Office Action of October 17, 2019between the first user and the fifth user is the same as the relationship between either the first user and the second user; or the first user and the third user; or the first user and the fourth user (Woolsey FIGs 2-3 (note that in FIG. 3, user can share dynamic locational information with many other users), [0033],  [0057] – [0058]. As shown, the functions 800 illustratively include implementing a location sharing experience with one or more remote parties (as indicated by reference numeral 825). A given location sharing experience can be initiated from within a calling application (e.g., voice and video calling). The location sharing can typically go in both directions (as shown in FIG. 3 and described in the accompanying text). The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835); providing dynamically updated directions and estimates for meet-up times based on current conditions and context (840); providing notifications when a meet-up is getting close and/or when a party to the meet-up is running late (845). Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations.), 
wherein the control unit is further configured to change a degree of detail of the presentation information to be presented to the fifth user on the basis of status information indicating a status of the first user, wherein the degree of detail is individually determined by the control unit for each of the second user, the third user, the fourth user, and the fifth user on the basis of the relationship information (Woolsey FIGs 2-3 (note that in FIG. 3, user can share dynamic locational information with many other users), [0033],  [0057] – [0058]. The location sharing can typically go in both directions (as shown in FIG. 3 and described in the accompanying text). The functions 800 may also include surfacing various options to enable a user to set a length of time for the user's location to be shared with others (830); providing dynamically updated maps that show locations of parties to a meet-up (835); providing dynamically updated directions and estimates for meet-up times based on current conditions and context (840); providing notifications when a meet-up is getting close and/or when a party to the meet-up is running late (845). Upon initiation of the location sharing, the location sharing component can activate the device's speakerphone so that the user is able to view and interact with the UI in step 3010. In step 3025, a map may be generated and displayed which shows the location of the local party, the remote party, or both the local and remote parties simultaneously. The map is dynamically updated to reflect changes in the parties' locations.). 

Regarding claim 24, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji further discloses wherein the relationship information is a professional relationship (Jhanji FIG. 1 (Businessman, at his office, who uses ImaHima to check the status of technicians and decides to forward customer request to one of them). [0103]. In FIG. 1, an explanation of the exemplary imple mentation is provided, along with some illustrative example of how the Imahima service could be used.). 
Regarding claim 25, claim 25 is directed to a computing method corresponding to the information processing apparatus of claim 24. Claim 25 is similar in scope to claim 24 and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is directed to a computer program product corresponding to the information processing apparatus of claim 24. Claim 26 is similar in scope to claim 24 and is therefore rejected under similar rationale.
Regarding claim 27, claim 27 is directed to an information processing apparatus corresponding to the information processing apparatus of claim 24. Claim 27 is similar in scope to claim 24 and is therefore rejected under similar rationale.
Regarding claim 28, claim 28 is directed to an information processing apparatus corresponding to the information processing apparatus of claim 24. Claim 28 is similar in scope to claim 24 and is therefore rejected under similar rationale.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jhanji (“Jhanji,” US 2011/0040624, published Feb. 17, 2011) in view of Woolsey et al. (“Woolsey,” US 20160073223, filed Set. 10, 2014) and further in view Velummylum et al. (“Velummylum,” US 20160044087, filed Aug. 5, 2014). 
Regarding claim 12, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji and Woolsey do not explicitly disclose wherein the control unit is configured to automatically set the relationship on the basis of a 5relationship set by the second user with respect to the first user. 
However, Velummylum, in an analogous art, discloses wherein the control unit is configured to automatically set the social, societal or professional relationship on the basis of a social, societal or professional 5relationship set by the second user with respect to the first user (Velummylum [0076].  In various embodiments, FSN may also automatically accept Friend Requests on behalf of invited friends if FSN has data to support a trust relationship between the requesting user and the invited friend. For example, if the requesting user wants to add the invited friend to his friends list, FSN first checks to see if the requesting user is presently in the invited friend's phonebook. If so, FSN may assume that the requesting user and the invited friend know each other and have a trust relationship established. So, at this point, FSN may automatically add the invited friend to the contact list of the requesting user.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective date of the claimed invention to combine the teachings of (See Velummylum [0076]). 

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable Jhanji (“Jhanji,” US 2011/0040624, published Feb. 17, 2011) in view of Woolsey et al. (“Woolsey,” US 20160073223, filed Set. 10, 2014), and further in view Zhou et al. (“Zhou,” US 20140349692, published Nov. 27, 2014). 
Regarding claim 14, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji and Woolsey do not explicitly disclose 20wherein the control unit presents sound around the first user to the second user and the third user as the presentation information. 
However, Zhou, in an analogous art, discloses wherein the control unit is configured to present sound around the first user to the second user and the third user as the presentation information (Zhou [0061] – [0062].  The cross-platform instant messaging subscription service allows users to communicate with peers by voice using a microphone, video by using a webcam.  A web-based chat feature may be integrated with the system 300 and built on the open MQTT protocol. The chat feature lets users chat with friends both on mobile and on the main website, provide hold-to-talk voice messaging, broadcast (one-to-many) messaging, sharing of photographs and videos, location sharing, and so forth.). 
(See Zhou [0061] – [0062]). 
Regarding claim 15, Jhanji and Woolsey disclose the information processing apparatus of claim 1. Jhanji and Woolsey do not explicitly disclose 20wherein the control unit is configured to present an image of surroundings of the first user to the second user and the third user as the presentation information. 
However, Zhou, in an analogous art, discloses wherein the control unit is configured to present an image of surroundings of the first user to the second user and the third user as the presentation information (Zhou [0061] – [0062].  The cross-platform instant messaging subscription service allows users to communicate with peers by voice using a microphone, video by using a webcam.  A web-based chat feature may be integrated with the system 300 and built on the open MQTT protocol. The chat feature lets users chat with friends both on mobile and on the main website, provide hold-to-talk voice messaging, broadcast (one-to-many) messaging, sharing of photographs and videos, location sharing, and so forth.). 
The motivation is the same as that of claim 14 above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439